Citation Nr: 0405552	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral pes planus. 

2.  Entitlement to an initial compensable evaluation for 
lumbar strain.

3.  Entitlement to an initial compensable evaluation for 
thoracic spondylosis.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision of the 
Department of Veterans Affairs (VA), Winston-Salem, North 
Carolina regional office (RO).  The veteran has moved to 
Florida and the current agency of original jurisdiction is 
the St. Petersburg, Florida RO.  


REMAND

The veteran claims he is entitled to initial compensable 
evaluations for his service-connected bilateral pes planus, 
lumbar strain, and thoracic spondylosis. 

The only examination relating to the veteran's service-
connected disabilities for VA purposes took place in April 
2001, prior to his service discharge.  In a communication 
dated February 2003, the veteran claimed that his 
disabilities had recently worsened, and he specifically 
requested a current VA medical examination.

With respect to the veteran's claims of entitlement to 
initial compensable evaluations for service-connected lumbar 
strain and thoracic spondylosis, development is required to 
address the extent and degree of severity of limitation of 
motion and functional loss due to pain on use or flare-ups 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The new regulations 
with respect to rating diseases and injuries of the spine 
became effective September 26, 2003, and were published in 
the Federal Register on August 27, 2003 (68 Fed. Reg. 51454-
51458).  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159 
(2003), and other applicable legal 
precedent.  

2.  The RO should arrange for a VA 
orthopedic examination of the veteran for 
the purpose of determining the extent of 
severity of the veteran's service-
connected bilateral pes planus, lumbar 
strain and thoracic spondylosis.  
Specifically, the examiner should 
indicate the presence or absence of 
objective evidence of marked deformity, 
accentuated pain on manipulation and use, 
swelling on use, and characteristic 
callosities associated with bilateral pes 
planus.

The examiner should determine the extent 
and degree of severity of the veteran's 
spine disability manifested by limitation 
of motion.  The examiner should be 
requested to report range of motion and 
degrees of arc in all planes with an 
explanation as to what is normal range of 
motion of the spine.  All findings and 
diagnoses should be reported in detail.  
The examiner must identify all 
manifestations of the service-connected 
lumbar strain and thoracic spondylosis.  
The examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss, to include the 
functional loss during flare-ups.

The claims folder, a copy of this REMAND, 
and a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine should be made 
available to and reviewed by the 
examiners prior to the examinations.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  Following the above, the RO should 
re-adjudicate the veteran's claims for 
entitlement to initial compensable 
evaluations for bilateral pes planus, 
lumbar strain, and thoracic spondylosis 
(with consideration given to the new 
general rating formula for diseases and 
injuries of the spine).  If any of the 
veteran's claims remains denied, a 
supplemental statement of the case should 
be issued and the veteran provided with 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



